Citation Nr: 0706712	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus (diabetes), with non-proliferative 
diabetic retinopathy, both eyes.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), denying an increased evaluation for 
diabetes. 

In a February 2006 rating decision, the RO granted service 
connection for non-proliferative diabetic retinopathy, both 
eyes.  The evaluation was non-compensable, by analogy to 
retinitis.  Since the diabetic retinopathy was found to be 
non-compensable, it was combined with the veteran's diabetes.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The issue of entitlement to a rating in excess of 20 percent 
for diabetes, with non-proliferative diabetic retinopathy, 
both eyes, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The veteran does not have a diagnosis of peripheral 
neuropathy.


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, to include as secondary to diabetes, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
veteran was not provided with notice as to the appropriate 
disability rating or effective date, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing VA examinations.  
Consequently, the duty to notify and assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  

As stated above, a current disability is needed for service 
connection to be granted.  The evidence of record does not 
indicate that the veteran has been diagnosed with peripheral 
neuropathy, however.  VA treatment records report the 
veteran's complaints of right knee pains for the past several 
years and diagnoses of degenerative joint disease in the 
right knee.  See May 2004 VA treatment records.  

A VA peripheral nerve examination was conducted in March 
2005.  The examination record reports the veteran's history 
of intermittent pain in his legs and feet after standing for 
long periods.  The veteran reported a negative history as to 
paralyses, weakness, tremors, numbness, paresthesias, 
dysesthesias, or impaired coordination.  He did report aching 
pain and stiffness.  Motor examination revealed the veteran 
had full muscle strength and function in both legs and full 
and symmetric ankle jerk.  The examiner reported that 
sensorineural function was intact upon physical exam, with no 
evidence of peripheral neuropathy.  Sensation of the feet was 
intact bilaterally with use of monofilament.  The examiner 
added that the veteran attributed the majority of his pain to 
his arthritis and endorsed no symptoms of peripheral 
neuropathy.  The diagnosis was no diagnosis, normal 
examination.

The March 2005 VA diabetes examination also reported a 
negative finding as to peripheral neuropathy.  The record 
reports that the veteran had normal radial pulses, pedis 
pulses, and tibial pulses and both lower extremities were 
normal.  Additionally, the veteran had normal coordination 
with no sensory loss and full and symmetric deep tendon 
reflexes.  

A VA podiatry consult was conducted in April 2005.  The 
record reports the veteran had full sensation to monofilament 
wire, symmetric pedis and tibial pulses of +2/4 and capillary 
refill time was within normal limits.  The lower limb muscle 
groups were also within normal limits.  The record notes the 
veteran's history of diabetes, but does not diagnose the 
veteran with neuropathy.  Instead, only onychomycosis and 
hammertoes are diagnosed.  

Another outpatient podiatry examination was conducted in 
September 2005.  The record reports that the veteran gave a 
history of a change in sensation and muscle strength, and 
complaints of pain and burning of the feet and pain in the 
legs.  Physical examination reported normal temperature of 
the feet and legs, full muscle strength and full range of 
motion.  The left dorsalis pedis (DP) pulse was normal, but 
left posterior tibial (PT) pulse was diminished.  The report 
is unclear whether the right DP and PT were diminished or 
normal.  Sensation was diminished to 3/5 on the right and 4/5 
on the left, and protective sensation was not intact.  The 
report notes the assessments of insensate foot, claw toes, 
and diabetes, and that the veteran was prescribed shoes and 
socks.  Neuropathy was not diagnosed. 

Although the September 2005 VA podiatry record reports some 
diminished sensation and reflexes, the evidence of record, 
dating up to January 2006, reports no findings of peripheral 
neuropathy.  As such, service connection for peripheral 
neuropathy must be denied based on no current disability.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to service connection for peripheral neuropathy is denied.





ORDER

Service connection for peripheral neuropathy, to include as 
secondary to diabetes, is denied.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for an increased evaluation for diabetes, 
with non-proliferative diabetic retinopathy, both eyes, 
requires additional development.  

The February 2006 rating decision assigned a non-compensable 
evaluation to the veteran's diabetic retinopathy, by analogy 
to retinitis under Diagnostic Code 6006, and combined it with 
the veteran's diabetes for rating purposes.  Diagnostic Code 
7913, Note (1).  

The Board, however, finds the evidence of record insufficient 
to determine whether the veteran's diabetic retinopathy is 
properly evaluated as non-compensable under Diagnostic Code 
6006.  The February 2006 VA outpatient report, which 
diagnoses diabetic retinopathy, suggests that the veteran has 
some visual field loss but does not adequately describe it 
for rating purposes.  This report also suggests that the 
visual field loss may be caused by glaucoma but ultimately 
does not clarify its etiology.

In addition, the February 2006 rating decision and a February 
2006 supplemental statement of the case (SSOC) inform the 
veteran that his retinopathy was noncompensable, but do not 
provide him the applicable diagnostic criteria.

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:


1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected diabetic retinopathy.

The claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The examiner is 
asked to provide the complete results of 
visual field testing, and an opinion as 
to the etiology of any loss of visual 
field.  A complete rationale for all 
opinions expressed must be provided.  If 
the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.


2.  Then, readjudicate the veteran's 
claim for entitlement to a rating in 
excess of 20 percent for type II diabetes 
mellitus, with non-proliferative diabetic 
retinopathy, both eyes.  If the benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue, including the diagnostic 
criteria for evaluating retinitis.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


